 

Exhibit 10.1

 



WARRANT REPURCHASE AGREEMENT

 

This Warrant Repurchase Agreement (this “Agreement”) is made as of November 6,
2019, by and between Semler Scientific, Inc., a Delaware corporation (the
“Company”), and the undersigned holder of warrants to purchase shares of the
Company’s capital stock (the “Warrantholder,” and together with the Company, the
“Parties”).

 

WHEREAS, the Company has granted to the Warrantholder warrants (each a “Warrant”
and together the “Warrants”) to purchase an aggregate of 93,797 shares of
Company Common Stock, par value $0.001 per share (the “Common Stock”), as set
forth on Schedule A at such exercise prices per share of Common Stock as listed
on Schedule A; and

 

WHEREAS, the Warrantholder wishes to sell to the Company and the Company wishes
to purchase from the Warrantholder certain of the Warrants, as indicated on
Schedule A hereto on the terms set forth herein, such repurchased Warrants, the
“Repurchase Warrants.”

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. Sale and Purchase of Repurchase Warrants. Subject to the terms and conditions
hereof, at the Closing (as defined in Section 2 below), the Warrantholder hereby
agrees to sell to the Company, and the Company hereby agrees to purchase from
the Warrantholder, the Repurchase Warrants. The Company and the Warrantholder
hereby irrevocably acknowledge and agree that, upon the sale of the Repurchase
Warrants, the Warrantholder shall be entitled to receive an amount equal to the
excess of the aggregate fair market value of the Repurchase Warrants over the
aggregate exercise price of the Repurchase Warrants (such payments collectively,
the “Purchase Price”), as specified on Schedule A hereto.

 

2. Closing Date. The closing of the sale and purchase of the Warrants under this
Agreement (the “Closing”) shall take place at such place and time as the Company
and the Warrantholder may mutually agree (such date is hereinafter referred to
as the “Closing Date”).

 

3. Delivery. At the Closing, subject to the terms and conditions hereof, the
Company will deliver to the Warrantholder the Purchase Price by wire of
immediately available funds to the Warrantholder and the Warrantholder shall
deliver the originally executed Warrants duly endorsed for transfer. Upon
payment of the Purchase Price, the Repurchase Warrants, without further action
by the Company or by the Warrantholder, shall be cancelled, terminated in full
and rendered null and void and provide no further rights to acquire shares of
the Company’s Common Stock.

 

4. Further Representations and Warranties. The Warrantholder hereby further
represents and warrants as follows:

 

(a) The Warrantholder is duly organized and validly existing under the laws of
the jurisdiction of its organization.

 

(b) The Warrantholder has full right, power and authority to sign this Agreement
and to perform its obligations hereunder. This Agreement has been duly executed
and delivered by the Warrantholder and constitutes the valid and legally binding
obligation of the Warrantholder enforceable in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws now or hereafter in effect relating to creditors’ rights
generally and subject to general principles of equity. All consents, judgments,
authorizations and orders necessary for the execution and delivery by the
Warrantholder of this Agreement have been obtained, and the Warrantholder need
not give any notice to, make any filing with, or obtain any consent, judgment or
approval of any governmental authority or any other person in order to
consummate the transactions contemplated by this Agreement.

 



 

 

 

(c) The execution and delivery of this Agreement by the Warrantholder does not,
the consummation of the transactions contemplated by this Agreement will not,
and the performance of this Agreement by the Warrantholder will not conflict
with or violate any law, judgment, proceeding or other restriction of any
governmental authority or court applicable to the Warrantholder or by which the
Warrantholder or any of the Warrantholder’s properties or assets is or may be
bound or affected, or Warrantholder’s organizational documents.

 

(d) The Warrantholder has good and marketable title to the Warrants, free and
clear of all encumbrances, and the transactions contemplated by this Agreement
will not result in the imposition of any encumbrances or other obligations, such
Warrants are not subject to any adverse claim, and such Warrants are not subject
to any claims for brokerage commissions, finders’ fees or similar compensation,
or any community property rights.

 

(e) At the Closing, all of the Warrantholder’s right, title and interest in and
to the Repurchase Warrants shall terminate and the Warrantholder thereafter
relinquishes and waives any and all rights and benefits it previously had with
respect to the Repurchase Warrants, except for the right to receive the Purchase
Price for the Repurchase Warrants in accordance with the terms of this
Agreement.

 

(f) The Warrantholder acknowledges and agrees that the Warrantholder is
delivering this Agreement in the Warrantholder’s own free will and not under any
duress or undue influence and that the Warrantholder has had a reasonable
opportunity to ask all reasonable questions and receive all answers from the
Company concerning the terms and conditions of this Agreement as the
Warrantholder has requested.

 

5. Tax Treatment. The Warrantholder hereby acknowledges that no representations
have been made with respect to the tax treatment of any consideration that may
be received pursuant to the terms of this Agreement. The Warrantholder
acknowledges and agrees that any taxes that may be owed by the Warrantholder
with respect to such consideration, including but not limited to any taxes,
interest or penalties that may be owed pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended, shall be the sole responsibility of the
Warrantholder.

 

6. Additional Documents. The Warrantholder hereby agrees that he, she or it
will, upon request of the Company, execute and deliver any additional documents
reasonably appropriate or necessary in connection with the transactions
contemplated by this Agreement.

 

7. Governing Law; Jurisdiction. This Agreement, the rights of the parties
hereunder and all actions arising in whole or in part under or in connection
herewith, will be governed by and construed and enforced in accordance with the
domestic substantive laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction. Each of the parties hereto hereby (i)
irrevocably submits to the exclusive jurisdiction of the U.S. District Court
located in the State of Delaware and the state courts of the State of Delaware
for the purpose of any action among any of the parties relating to or arising in
whole or in part under or in connection with this Agreement, (ii) waives to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other action in any other court other than one of the above-named courts or that
this Agreement or the subject matter hereof or thereof may not be enforced in or
by such court and (iii) agrees not to commence any such action other than before
one of the above-named courts.

 



2 

 

 

8. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION WHATSOEVER BETWEEN OR AMONG
THEM RELATING TO THIS AGREEMENT AND THAT SUCH ACTIONS WILL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

9. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each Party intends
that such provision will be construed by modifying or limiting it so as to be
valid and enforceable to the maximum extent compatible with, and possible under,
applicable law.

 

10. Specific Performance. Notwithstanding anything in this Agreement to the
contrary, the parties agree that irreparable damage could occur in the event
that any of the obligations, undertakings, covenants or agreements contained in
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, it is agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement, without any bond or other security being required, and to enforce
specifically the terms and provisions of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy, this being in addition to any other remedy to which the parties are
entitled at law or in equity.

 

11. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes any
and all prior discussions, negotiations, proposals, undertakings, understandings
and agreements, whether written or oral, with respect thereto. This Agreement
may not be amended except by an instrument in writing signed by the
Warrantholder and the Company.

 

12. Counterparts and Facsimile Transmission. This Agreement may be executed in
two or more counterparts for the convenience of the parties hereto, each of
which shall be deemed an original and all of which together will constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or portable document format shall be effective as
delivery of a manually executed counterpart to this Agreement.

  

[Remainder of Page Intentionally Left Blank]

 

3 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
latest date specified below.

 

SEMLER SCIENTIFIC, INC.                       By: /s/ Andrew B. Weinstein      
Name: Andrew B. Weinstein       Title: Sr. VP, Finance and Accounting      
Date: November 6, 2019                      

WARRANTHOLDER

 

Murphy-Chutorian Family Trust U/D/T dated January 13,1997

 

      By: /s/ Douglas Murphy-Chutorian       Name: Douglas Murphy-Chutorian,
M.D.       Title: Trustee       Date: November 6, 2019

 

[Signature Page to Warrant Repurchase Agreement]

 

 

 

 

Schedule A

 

Issuance & Expiration Dates Underlying Common Stock Exercise Price Repurchase?
Aggregate Fair Market Value Aggregate Exercise Price Aggregate Repurchase Price
6/7/12 – 7/31/23 16,390 $4.50 Y $752,301.00 $73,755.00 $678,546.00 6/7/12 –
7/31/23 22,517 $4.50 Y $1,033,530.30 $101,326.50 $932,203.80 6/7/12 – 7/31/23
16,875 $4.00 N N/A $67,500.00 N/A 6/7/12 – 7/31/23 25,000 $2.00 Y $1,147,500.00
$50,000.00 $1,097,500.00 7/31/13 – 7/31/23 60,000 $4.50 N N/A $270,000.00 N/A
8/31/12 – 7/31/23 29,890 $4.50 Y $1,371,951.00 $134,505.00 $1,237,446.00 Total
170,672           Total Repurchased 93,797           Total Purchase Price
$3,945,695.80

 

Note: The Aggregate Fair Market Value of each Warrant is calculated as the
product of the Underlying Common Stock and the last reported sale price of the
Company’s common stock on the QTC QB on November 6, 2019.

 



 

